MEMORANDUM ***
Paramjit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We *558have jurisdiction pursuant to 8 U.S.C. § 1252.
Where, as here, the BIA affirms without opinion, this Court reviews the IJ’s decision directly. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence, Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination because Singh omitted from his asylum application the key harms that precipitated his flight from India and underlie his fear of return. See id,.; Li v. Ashcroft, 378 F.3d 959, 963 (9th Cir.2004). Accordingly, Singh’s asylum and withholding of removal claims fail. See id. at 964.
Substantial evidence also supports the denial of CAT relief because Singh did not show that it was more likely than not that he would be tortured if returned to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.